UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 19, 2011 OBA FINANCIAL SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-34593 27-1898270 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 20300 Seneca Meadows Parkway, Germantown, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 916-0742 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 19, 2011, Dr. Paul J. Hanges wasappointed to the boards of directors of OBA Financial Services, Inc. (the “Company”) and its subsidiary, OBA Bank.There are no arrangements or understandings between Dr. Hanges and any other person pursuant to which Dr. Hanges became a director.Dr. Hanges is not a party to any transaction with the Company or OBA Bank that would require disclosure under Item 404(a) of Securities and Exchange Commission Regulation S-K.Dr. Hanges has been appointed as a member of the Company’s Compensation Committee. Item 8.01. Other Events. On May 19, 2011, the Company announced that its Board of Directors had adopted a stock repurchase program.Under the repurchase program, the Company may repurchase up to 462,875 shares of its common stock, or approximately 10% of the current outstanding shares. The repurchase program permits shares to be repurchased in open market or private transactions, through block trades, and pursuant to any trading plan that may be adopted in accordance with Rule 10b5-1 of the Securities and Exchange Commission.The repurchase program may be suspended, terminated or modified at any time for any reason, including market conditions, the cost of repurchasing shares, the availability of alternative investment opportunities, liquidity, and other factors deemed appropriate. A copy of the press release announcing this item is attached as Exhibit 99 to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99 Press release dated May 19, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. OBA Financial Services, Inc. Date:May 20, 2011 By: /s/ David A. Miller David A. Miller Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99 Press release dated May 19, 2011
